AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS CUSTODY AGREEMENT THIS AMENDMENT dated as of the 19th day of July, 2010, to the Custody Agreement, dated as of June 22, 2006, as amended, (the "Agreement") is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the Osterweis Fund and the Osterweis Strategic Income Fund, and U.S. Bank N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees and to amend the series of the Trust to add a fund; and WHEREAS, Article XIV, Section 14.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit J to the Agreement is hereby superseded and replaced with Exhibit J attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANK, N.A. By: /s/Robert M. Slotky By: /s/Michael R. McVoy Name:Robert M. Slotky Name: Michael R. McVoy Title: President Title: Vice President 1 Exhibit J to the PMP Custody Servicing Agreement - Osterweis Funds Name of Series Osterweis Fund Osterweis Strategic Income Fund Osterweis Strategic Investment Fund DOMESTIC CUSTODY SERVICES OSTERWEIS ANNUAL FEE SCHEDULE at 04/01/10 Annual fee based upon market value per fund:* Based upon an annual rate of:Million $5,000 on First$30 .000125(1.25 basis points) on Next$70 .00010 (1 basis point) onBalance Minimum Annual Fee Per Fund$5,000 Portfolio Transaction Fees $5.00 per disbursement $7.00 per US Bank repurchase agreement transaction $9.00 per book entry security (depository or Federal Reserve system) and non-US Bank repurchase agrmt $25.00 per portfolio transaction processed through our New York custodian definitive security (physical) $8.00 per principal paydown $15.00 per option/future contract written, exercised or expired $50.00 per Cedel/Euroclear transaction $15.00 per mutual fund trade $15.00 per Fed Wire $15.00 per margin variation Fed wire $6.00 per short sale ReportSource - $150 /month – Web reporting · A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. · No charge for the initial conversion free receipt. · Overdrafts – charged to the account at prime interest rate plus 2. · Plus out-of-pocket expenses, and extraordinary expenses based upon complexity, including items such as shipping fees or transfer fees. Fees are billed monthly. * Subject to CPI increase, Milwaukee MSA. - waived Advisor’s Signature below acknowledges approval of the domestic and global fee schedules on this Exhibit J. Osterweis Capital Management, LLC By: /s/Pamela S. Nichter Name: Pamela S. Nichter Title: Vice President, CFO & COODate: 7/21/2010 2 Exhibit J (continued) to the PMP Custody Servicing Agreement - Osterweis Funds GLOBAL SUB-CUSTODIAL SERVICES ANNUAL FEE SCHEDULE Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All Lebanon All Australia All Lithuania All Austria All Luxembourg All Bahrain All Malaysia All Bangladesh All Mali* All Belgium All Malta All Benin* All Mauritius All Bermuda All Mexico All Botswana All Morocco All Brazil All Namibia All Bulgaria All Netherlands All Burkina Faso* All New Zealand All Canada All $6 Niger* All Cayman Islands* All $8 Nigeria All Channel Islands* All Norway All Chile All Oman All China“A” Shares All Pakistan All China“B” Shares All Peru All Columbia All Philippines All Costa Rica All Poland All Croatia All Portugal All Cyprus* All Qatar All Czech Republic All Romania All Denmark All Russia Equities/Bonds Ecuador All Russia MINFINs Egypt All Senegal* All Estonia All Singapore All Euromarkets(3) All $4 Slovak Republic All Finland All Slovenia All France All South Africa All $8 Germany All South Korea All Ghana All Spain All Greece All Sri Lanka All Guinea Bissau* All Swaziland All Hong Kong All Sweden All Hungary All Switzerland All Iceland All Taiwan All India All Thailand All Indonesia All Togo* All Ireland All Trinidad & Tobago* All Israel All Tunisia All Italy All Turkey All Ivory Coast All UAE All Jamaica* All United Kingdom All $5 Japan All $8 Ukraine All Jordan All Uruguay All Kazakhstan All Venezuela All Kenya All Vietnam* All Latvia Equities Zambia All Latvia Bonds * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. Base Fee - A monthly base charge of $1,500 per account (fund) will apply. § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge (surcharge schedule available upon request). § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Straight Through Processing – fees waived. 3 Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $50. Tax Reclamation Services: May be subject to additional charges depending upon the service level agreed.Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $50 per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. 4
